DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered. 

Election/Restrictions
The restriction requirement mailed 03/04/2022 has been reconsidered in view of the present amendments. Upon further search and consideration, the restriction between Species A1 and Species A2 is withdrawn. Based on the current record the nanopore being a biological nanopore or a synthetic nanopore appears to be an obvious variant. As such, claim 6 is hereby rejoined and examined herein. The restriction between Group I and II and between species B1-B5 is maintained as outlined in the original restriction election and therefore claims 14-15 remain withdrawn as being drawn to non-elected species. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
New claim objections are necessitated by the amendments. 
All 35 U.S.C. § 112(a) rejections for new matter have been withdrawn in view of the applicant’s amendments. 
A new grounds rejection under 35 U.S.C. § 112(b) are necessitated by the amendments. 
All 35 U.S.C. § 102 and 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 102 and 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Objections
Claims 1, 17, and 19 are objected to because of the following informalities: 
Claim 1, line 7: please amend to recite “wherein a concentration of the SSBs or the RPAs to the single-stranded nucleic acid is greater than or equal to 10:1”. 
Claim 17, line 3: please amend to recite “…increases [[the]]an inter-nucleotide resolution relative to the inter-nucleotide resolution for determining….”
Claim 19, line 9: deleted letters should be bracketed by double brackets in order to be removed. Please amend to recite “on a cis side and a trans side” by indicating on a cis side and a trans side[[s]]”. 
Claim 19, line 9: please amend to recite “wherein a concentration of the SSBs or the RPAs to the single-stranded nucleic acid is greater than or equal to 10:1”.
Claim 19, last line: please amend to recite “[[an]]the aperture of the nanopore sensor or reader” as an aperture was previously recited and it is clear that the limitation is in reference to the same aperture. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites the limitation "the biological nanopore sensor or reader" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 5 has been amended to depend from claim 1, rather than claim 4. Claim 1 does not provide proper antecedence for a “biological nanopore sensor or reader”. Examiner suggests amending claim 5 to depend from claim 4 to provide proper antecedent basis. 
Claim 26 recites the limitations "the cis side" and “the trans side” in lines 2 and 3, respectively. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7, 16-18, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner et al. (US 2010/0331194 A1). 
Regarding claim 1, Turner discloses a method for translocating a single-stranded nucleic acid through a nanopore sensor or reader (nanopore sequencing devices and methods for translocating single stranded DNA/RNA [abstract; Para. 0161]) comprising:
contacting the single-stranded nucleic acid inserted in the a nanopore sensor or reader comprising an aperture having a diameter that prevents single-stranded binding proteins (SSBs) or replication protein A (RPAs) from entering the nanopore sensor or reader with single-stranded binding proteins (SSBs) or replication protein A (RPAs) under binding conditions, wherein a concentration of the SSBs or the RPAs to the single-stranded nucleic acid is greater than or equal to 10:1, thereby generating the single stranded nucleic acid with the SSBs or the RPAs bound to a first region of the single-stranded nucleic acid outside of the nanopore sensor or reader (binding elements such as SSBs 200/204 are bound to the nucleic acid strand 201 inserted into the nanopore 202 wherein the diameter of the nanopore physically occludes the passage of the nucleic acid strand with the compound attached and thus the kinetics of the translocation can be controlled by the concentration of the compounds 200/204 bound to the nucleic acid 201; the concentrations of SSBs/Nucleic acid shown in Fig. 11 is 13:1; the “first region” is either the region with the binding proteins 200 on the cis side, or the region with the binding proteins 204 on the trans side [Paras. 0050, 0161; Fig. 11]); and
electrophoretically inducing translocation of a second region of the single-stranded nucleic acid not bound by the SSBs or the RPAs through the nanopore sensor or reader, whereby as the second region of the single-stranded nucleic acid not bound by the SSBs or the RPAs translocates through the nanopore sensor or reader the SSBs or the RPAs bound to the first region of the single-stranded nucleic acid outside of the nanopore sensor or reader are forced off the first region of the single-stranded nucleic acid as the SSBs or the RPAs contact the aperture of the nanopore sensor or reader (the translocation through the nanopore under an applied voltage is controlled by the binding proteins wherein the kinetics of the nucleic acid translocation is controlled by the concentration of the binding proteins because the nanopore occludes/blocks the passage of the nucleic acid with the bound proteins and thus the translocation speed is controlled by the kinetics of the protein binding/removal from the nucleic acid strand; the region with no bound SSBs is the “second region” [Paras. 0050, 0161; Figs. 11 and 14]). 
Regarding claim 2, Turner further discloses wherein the single-stranded nucleic acid is DNA ([Paras. 0003, 0047, 0072, 0152, 0161]). 
Regarding claim 3, Turner further discloses wherein the single-stranded nucleic acid is RNA ([Paras. 0003, 0047, 0072]).
Regarding claim 4, Turner further discloses wherein the nanopore sensor or reader is a biological nanopore sensor or reader ([Paras. 0075, 0099, 0173-0174]).
Regarding claim 5, Turner further discloses wherein the biological nanopore sensor or reader is alpha-hemolysin…mycobacterium smegmatis porin A (MspA) (the nanopore can comprise a protein such as alpha hemolysin or MspA [Para. 0075. 0099]).
Regarding claim 6, Turner further discloses wherein the nanopore sensor or reader is a synthetic nanopore sensor or reader (the nanopore sensor can include a solid-state or synthetic nanopore [Paras. 0099, 0173]). 
Regarding claim 7, Turner further discloses wherein the translocation through the nanopore sensor or reader of the region of the single-stranded nucleic acid not bound by SSBs or RPAs and having SSBs or RPAs bound to the first region is slower relative to the translocation through the nanopore sensor or reader of the region of the single-stranded nucleic acid not bound by SSBs or RPAs and without SSBs or RPAs bound to the first region (Turner teaches that the kinetics/speed of translocation is controlled by the presence/concentration of the SSBs on the nucleic acid wherein the nanopore size occludes the bound proteins from passing through and thus the uncoated portion of the nucleic acid would translocate slower due to the presence of SSBs bound to the coated portion relative to a nucleic acid that has no SSBs coated anywhere on the nucleic acid [Para. 0152; Fig. 11]). 
Regarding claim 16, Turner further discloses a sequencing process to determine the sequence of the single-stranded nucleic acid or portion thereof (methods of sequencing the nucleic acid [Paras. 0148-0160]). 
Regarding claim 17, Turner further discloses wherein determining the sequence of the single-stranded nucleic acid or a portion thereof with SSBs or RPAs bound to a first region of the single-stranded nucleic acid increases the inter-nucleotide resolution relative to the inter-nucleotide resolution for determining the sequence of the single-stranded nucleic acid without SSBs or RPAs bound to a first region of the single-stranded nucleic acid (Turner teaches that the kinetics/speed of translocation is controlled by the presence/concentration of the SSBs on the nucleic acid wherein the nanopore size occludes the bound proteins from passing through and thus the uncoated portion of the nucleic acid would translocate slower due to the presence of SSBs bound to the coated portion relative to a nucleic acid that has no SSBs coated anywhere on the nucleic acid [Para. 0152; Fig. 11]. The controlled translocation of the DNA through the nanopore inherently increases the inter-nucleotide resolution relative to the uncontrolled translation, although not expressly stated by Turner. Products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. increased inter-nucleotide resolution), is necessarily present in the prior art material. The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present [MPEP 2112]. Furthermore, the limitations of claim 17 are intended results rather than proper method steps. In method claims, it is the overall method steps that are given patentable weight not the intended result thereof because the intended result does not materially alter the overall method. In method claims, the intended result is not given patentable weight when it simply expresses the intended result of a process step positively recited [MPEP § 2111.04]). 
Regarding claim 18, Turner further discloses wherein the single-stranded nucleic acid is linearized when the translocation is electrophoretically induced (the nucleic acid is linearized [Fig. 11]. Furthermore, the limitations of claim 18 are intended results rather than proper method steps. In method claims, it is the overall method steps that are given patentable weight not the intended result thereof because the intended result does not materially alter the overall method. In method claims, the intended result is not given patentable weight when it simply expresses the intended result of a process step positively recited [MPEP § 2111.04]). 
Regarding claim 26, Turner further discloses wherein the first region of the single-stranded nucleic acid is on the cis side of the nanopore sensor or reader or the first region of the single-stranded nucleic acid is on the trans side of the nanopore sensor or reader (the “first region” is either the region with the binding proteins 200 on the cis side, or the region with the binding proteins 204 on the trans side [Paras. 0050, 0161; Fig. 11]).
Regarding claim 27, Turner further discloses wherein the diameter of the aperture is about 0.2nm to about 5nm (the nanopore preferably has a diameter of less than 3nm [Paras. 0085, 0108, 0164, 0188]). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 9-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Turner, as applied to claim 1 above, and further in view of Winter et al. (JA Winter, B Patoli, KA Bunting, DNA binding in high salt: analyzing the salt dependence of replication protein A3 from the halophile Haloferax volcanii, Archaea, ID 719092 (2012) 1-12). 
Regarding claims 9-13, and 21, Turner discloses the limitations of claim 1 as discussed previously. Turner discloses wherein the binding protein can include E. Coli SSB, Tth SSB, Taq SSB, or any of the broad class of single-stranded DNA binding proteins or eukaryotic binding proteins [Para. 0152]. 
Turner is silent on other types of SSB proteins and thus fails to expressly teach wherein the SSBs or the RPAs “are from an extremophile”, of instant claim 9, wherein conditions comprise “high temperature of greater than 32°C, low temperature of less than 5°C, high salt concentration of greater than 1M, or combinations thereof”, of instant claim 10, wherein the SSBs or the RPAS are from “an extremophile that is a halophile”, of instant claim 11, wherein the SSBs or the RPAs “from the halophile bind to the single-stranded nucleic acid under conditions comprising high salt concentration and the salt concentration is >1M”, of instant claim 12, and wherein the RPAs are RPAs of Haloferax volcanii”, of instant claim 13, and wherein the SSBs or the RPAs from the halophile bind to the single-stranded nucleic acid under conditions “comprising high salt concentration and the salt concentration is > 2M”, of instant claim 21. 
Winter discloses the use of a binding protein that binds to DNA under high salt concentrations [title] wherein the SSBs include an RPA3 protein from the halophile Haloferax volcanii that is able to bind to DNA even in salt concentrations up to 3M KCl [abstract; 4. Discussion, Para 4]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the SSBs proteins disclosed by Turner with the RPA3 binding protein from Haloferax volcanii, and to use in higher salt concentrations in up to 3M KCl or higher, because Winter teaches that such binding protein is able to bind DNA even in high salt concentrations up to 3 M [abstract; 4. Discussion, Para 4]. The simple substitution of one known for another (i.e., one binding protein for another binding protein) is likely to be obvious when predictable results are achieved (i.e., binding DNA in high salt concentrations) [MPEP § 2143(B)]. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art (i.e., it is obvious to utilize a concentration up to 3M as taught by Winter, which overlaps with the instant range of “greater than 1M” [MPEP 2144.05 (I)]. RPA3 of Haloferax volcanii is an extremophile that is a halophile and thus meets the limitations of claims 9-13. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 2010/0331194 A1). 
Regarding claim 19, Turner discloses a method for translocating a single-stranded nucleic acid back and forth through a nanopore sensor or reader comprising (nanopore sequencing devices and methods for translocating single stranded DNA/RNA including multiple pass sequencing [abstract; Paras. 0161, 0220-0221]) comprising:
contacting the single-stranded nucleic acid inserted in a nanopore sensor or reader comprising apertures having a diameter that prevents single-stranded binding proteins (SSBs) or replication protein A (RPAs) from entering the nanopore sensor or reader with single-stranded binding proteins (SSBs) or replication protein A (RPAs) on a cis side and a trans side of the nanopore sensor or reader under binding conditions, wherein a concentration of the SSBs or the RPAs to single-stranded nucleic acid is greater than or equal to 10:1, thereby generating the single-stranded nucleic acid with the SSBs or the RPAs bound to a first region of the single-stranded nucleic acid on the cis side of the nanopore sensor or reader and the single-stranded nucleic acid with the SSBs or the RPAs bound to a second region of the single-stranded nucleic acid on the trans side of the nanopore sensor or reader (binding elements such as SSBs 200/204 are bound to the nucleic acid strand 201 inserted into the nanopore 202 wherein the diameter of the nanopore physically occludes the passage of the nucleic acid strand with the compound attached and thus the kinetics of the translocation can be controlled by the concentration of the compounds 200/204 bound to the nucleic acid 201; the concentrations of SSBs/Nucleic acid shown in Fig. 11 is 13:1; the “first region” is the region with the binding proteins 200 on the cis side and the “second region” is the region with the binding proteins 204 on the trans side [Paras. 0050, 0161; Fig. 11]); and
electrophoretically driving a third region of the single-stranded nucleic acid within the nanopore sensor or reader and not bound by the SSBs or the RPAs  and as the third region of the single-stranded nucleic acid not bound by the SSBs or the RPAs translocates through the nanopore sensor or reader the SSBs or the RPAs bound to the first region of the single-stranded nucleic acid are forced off the first region of the single-stranded nucleic acid as the SSBs or the RPAs bound to the first region of the single-stranded nucleic acid contact an aperture of the nanopore sensor or reader or the SSBs or the RPAs bound to the second region of the single-stranded nucleic acid are forced off the second region of the single-stranded nucleic acid as the SSBs or the RPAs bound to the second region of the single-stranded nucleic acid contact an aperture of the nanopore sensor or reader (the translocation through the nanopore under an applied voltage is controlled by the binding proteins wherein the kinetics of the nucleic acid translocation is controlled by the concentration of the binding proteins because the nanopore occludes/blocks the passage of the nucleic acid with the bound proteins and thus the translocation speed is controlled by the kinetics of the protein binding/removal from the nucleic acid strand; the region with no bound SSBs is the “third region” [Paras. 0050, 0161; Figs. 11 and 14]). 
Turner fails to disclose within the embodiment of Fig. 11 wherein the translocation occurs in a back and forth pattern such that the third region is translocated multiple times. 
Turner does disclose, however, within the embodiment of Fig. 27 wherein the method can include a multiple pass sequencing step whereby the sequence is provided with large label that cannot pass through the nanopore such that the nucleic acid sequence is electrophoretically driven back and forth through the nanopore [Para. 0220-0221; Fig. 27]. Turner further teaches that such method enables the nucleic acid to be sequenced repeatedly and significantly improves the accuracy of the nanopore sequencing [Para. 0220]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the embodiments of Fig. 11 and Fig. 27 as discussed in Paras. 0152 and 0220, respectively, because Turner teaches that sequencing the nucleic acid multiple times in a back and forth motion significantly increases the accuracy of the sequencing [Para. 0220]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 


Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Winter, as applied to claim 11 above, and further in view of Jayasinghe et al. (US 20170058338 A1). 
Regarding claims 22-25, modified Turner discloses the limitations of claim 11 as outlined previously. 
Turner as modified by Winter teaches wherein salt concentrations of up to 3M were performed because this high concentration is more physiologically relevant [Pg. 5, Left Col., Para. 1]. 
Turner and Winter are silent on salt concentrations higher than 3M and thus fail to expressly teach wherein the SSBs or the RPAs from the halophile bind to the single-stranded nucleic acid under conditions “comprising high salt concentration and the salt concentration is > 3M”, of instant claim 22, “> 4M”, of instant claim 23, “> 5M” of instant claim 24, or “> 6M”, of instant claim 25. 
Jayasinghe discloses a method of improving the movement of a nucleic acid through a nanopore [title; abstract]. Jayasinghe teaches that “high salt concentrations provide a high signal to noise ratio and allow for currents indicative of the presence of a nucleotide to be identified against the background of normal current fluctuations [Para. 0403]. Jayasinghe further teaches wherein the salt concentration may be at least 3.0 M [Para. 0403]. 
Given the teachings of Jayasinghe, which teaches salt concentrations that are at least 3.0M and wherein higher salt concentrations yield a higher signal to noise ratio that allow for easier identification of the nucleotide currents from the background currents [Para. 0403], it would have been obvious to have modified Turner to have selected and utilized a salt concentration within the disclosed range of at least 3.0M, including those amounts that overlap within the claimed range of > 2M, > 3M, > 4M, > 5M, or >6M (for claims 22-25, respectively). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [See MPEP 2144.05 (I)]. 

Response to Arguments
Applicant’s arguments, see Remarks Pgs. 7-13, filed 07/12/2022, with respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections have been fully considered but are moot as they do not pertain to the new grounds of rejection in view of Turner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795